
	

113 S933 RS: Bulletproof Vest Partnership Grant Program Reauthorization Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 162
		113th CONGRESS
		1st Session
		S. 933
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Leahy (for himself,
			 Mr. Coons, Mr.
			 Blumenthal, Mr. Durbin,
			 Mr. Whitehouse, Mrs. Feinstein, Ms.
			 Klobuchar, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 1, 2013
			 Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to extend the authorization of the Bulletproof Vest
		  Partnership Grant Program through fiscal year 2018.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bulletproof Vest Partnership Grant
			 Program Reauthorization Act of 2013.
		2.Extension of
			 authorization of appropriations for Bulletproof Vest Partnership Grant
			 ProgramSection 1001(a)(23) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3793(a)(23)) is amended by striking part Y, and all that follows
			 and inserting the following: “part Y—
			
				(A)$15,000,000 for each of fiscal years 2014
				and 2015; and
				(B)$30,000,000 for each of fiscal years 2016,
				2017, and
				2018.
				.
		3.Expiration of
			 previously appropriated fundsSection 2501 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll) is amended by adding at
			 the end the following:
			
				(h)Expiration of
				previously appropriated funds
					(1)DefinitionIn this subsection, the term
				previously appropriated funds means any amounts that—
						(A)were appropriated for any of fiscal years
				1999 through 2012 to carry out this part; and
						(B)on the date of enactment of the Bulletproof
				Vest Partnership Grant Program Reauthorization Act of 2013, are available to be
				expended and have not been expended, including funds that were previously
				obligated but undisbursed.
						(2)ExpirationAll previously appropriated funds that are
				not expended by September 30, 2015 shall be transferred to the General Fund of
				the Treasury not later than January 15,
				2016.
					.
		4.Sense of
			 Congress on 2-year limitation on fundsIt is the sense of Congress that amounts
			 made available to carry out part Y of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796ll et seq.) should be made available
			 through the end of the first fiscal year following the fiscal year for which
			 the amounts are appropriated and should not be made available until
			 expended.
		5.Matching funds
			 limitationSection 2501(f) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ll(f)) is amended—
			(1)by redesignating
			 paragraph (3) as paragraph (4); and
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)Limitation on
				State matching fundsA State, unit of local government, or Indian
				tribe may not use funding received under any other Federal grant program to pay
				or defer the cost, in whole or in part, of the matching requirement under
				paragraph
				(1).
					.
			6.Application of
			 Bulletproof Vest Partnership Grant Program requirements to any armor vest or
			 body armor purchased with Federal grant fundsSection 521 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3766a) is amended by adding at
			 the end the following:
			
				(c)(1)Notwithstanding any other provision of law,
				a grantee that uses funds made available under this part to purchase an armor
				vest or body armor shall—
						(A)comply with any requirements established
				for the use of grants made under part Y;
						(B)have a written policy requiring uniformed
				patrol officers to wear an armor vest or body armor; and
						(C)use the funds to purchase armor vests or
				body armor that meet any performance standards established by the Director of
				the Bureau of Justice Assistance.
						(2)In this subsection, the terms
				armor vest and body armor have the same meanings
				given the terms in section
				2503.
					.
		7.Uniquely fitted
			 armor vestsSection 2501(c) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ll(c)) is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph (3),
			 by striking ; or and inserting ; and;
			(3)by redesignating
			 paragraph (4) as paragraph (5); and
			(4)by inserting
			 after paragraph (3) the following:
				
					(4)provides armor
				vests to law enforcement officers that are uniquely fitted for such officers,
				including vests uniquely fitted to individual female law enforcement officers;
				or
					.
			
	
		August 1, 2013
		Reported without amendment
	
